FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DENNIS GARBUTT,                                 No. 08-17545

              Petitioner - Appellant,           D.C. No. 2:05-cv-02130-GEB-KJM

  v.
                                                MEMORANDUM *
THOMAS L. CAREY, Warden; et al.,

              Respondents - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted December 19, 2011 **

Before:       GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       California state prisoner Dennis Garbutt appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Garbutt contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011); Roberts v. Hartley,

640 F.3d 1042, 1045-47 (9th Cir. 2011) (applying Cooke). Because Garbutt raises

no procedural challenges, we affirm.

      We decline to expand the certificate of appealability to include Garbutt’s

uncertified claim that he was deprived of the benefits of his plea agreement as a

result of the Board’s decision finding him unsuitable for parole. See 28 U.S.C.

§ 2253(c)(2); 9th Cir. R. 22-1(e).

      AFFIRMED.




                                           2                                    08-17545